                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

MICHAEL D. HESS,

      Petitioner,


v.                                         Civil Action No. 1:18-cv-223


JOHN SHEELEY, Warden
of the Eastern Regional
Jail, 1

      Respondent.

                 ORDER ADOPTING REPORT RECOMMENDATION

      On this day, the above-styled matter came before this Court

for consideration of the Report and Recommendation of United States

Magistrate Judge Michael John Aloi [Dkt. No. 7].            Pursuant to this

Court’s Local Rules, this action was referred to Magistrate Judge

Aloi for submission of a proposed report and a recommendation

(“R&R”). Magistrate Judge Aloi filed his R&R on December 19, 2018,

wherein he recommends the § 2254 petition be denied and dismissed

without prejudice.

      Pursuant to 28 U.S.C. § 636(b)(1)(c), this Court is required

to make a de novo review of those portions of the magistrate

judge’s findings to which objection is made.             However, the Court

is not required to review, under a de novo or any other standard,


1
 Pursuant to the magistrate judge’s directive in the report and recommendation
[Dkt. No. 7] and Rule 2 of the Rules Governing § 2254 Cases in the United States
District Courts, the Clerk corrected the docket to reflect that respondent is
the state officer who has custody of petitioner.
the factual or legal conclusions of the magistrate judge as to

those portions of the findings or recommendation to which no

objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985).

In addition, failure to file timely objections constitutes a waiver

of de novo review and the right to appeal this Court's Order.        28

U.S.C. § 636(b)(1); Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th

Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir.

1984).   Here, objections to Magistrate Judge Aloi’s R&R were due

within fourteen (14) days of receipt, pursuant to 28 U.S.C. §

636(b)(1)   and   Fed.R.Civ.P.   72(b).   The   docket   indicates   the

petitioner accepted service on December 24, 2018 [Dkt. No. 10].

To date, petitioner has not filed any objections.         Accordingly,

this Court will review the R&R for clear error.

                                 Conclusion

     Upon careful review of the above, it is the opinion of this

Court that the Report and Recommendation [Dkt. No. 7] should be,

and is, hereby ORDERED ADOPTED for the reasons more fully stated

in the magistrate judge’s report.     Accordingly, this Court ORDERS

that the § 2254 petition [Dkt. No. 1] be DENIED and DISMISSED

WITHOUT PREJUDICE.    This Court further DIRECTS the Clerk to enter

judgment in favor of the respondent and to STRIKE this case from

the active docket of this Court.

     As a final matter, upon an independent review of the record,

this Court hereby DENIES a certificate of appealability, finding
that the petitioner has failed to make “a substantial showing of

the denial of a constitutional right.”   28 U.S.C. § 2253(c)(2).

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to any

counsel of record and to mail a copy to the pro se petitioner by

certified mail, return receipt requested, to his last known address

as reflected on the docket sheet.



     DATED: February 6, 2019

                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE
